IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-84,589-01


                      EX PARTE JOSEPH STANLEY SKUPIEN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W12-41699-L(A) IN THE CRIMINAL DISTRICT COURT NO. 5
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to fifteen years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Skupien v. State, No. 05-13-00903-CR (Tex. App. — Dallas, July 31, 2014) (not

designated for publication).

        Applicant contends, among other things1, that his trial counsel rendered ineffective assistance



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                      2

because trial counsel failed to adequately advise Applicant of the application of the law to the facts

of his case, causing Applicant to reject a ten-year plea offer, erroneously advised Applicant to waive

his right to a jury trial and proceed with a bench trial, failed to request a competency evaluation or

hearing for Applicant, and failed to secure an expert for the defense.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 2, 2016
Do not publish